internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-120598-00 date date corporation date x date a date b date c date d date e date f this letter responds to your date request for rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below corporation was formed as a c_corporation in date x and operated as such through its taxable_year ending date a effective for its taxable_year beginning date b an election was made for corporation to be an s_corporation as defined in sec_1361 of the internal_revenue_code at that time there was net unrealized built in gain as defined in sec_1374 in corporation’s assets on date c all of corporation’s stock was purchased by shareholders who did not qualify as s_corporation shareholders as a result corporation’s s_corporation tax_year ended at the close of the day on date d corporation elected to be a reit under sec_856 for the taxable_year beginning on date e the day after date d and ending on date f corporation also elected pursuant to sec_1_337_d_-5t of the temporary income_tax regulations for the rules of sec_1374 to apply plr-120598-00 to the net unrealized built-in-gain based solely on the information submitted and provided that corporation enters into a closing_agreement with the service agreeing among other things that corporation will be subject_to the provisions of sec_1374 as a reit to the same extent it was subject_to sec_1374 as an s_corporation we rule as follows the 10-year recognition_period described in sec_1374 for corporation will continue to be treated as commencing on date b the effective date of corporation’s election to be an s_corporation the net unrealized built-in-gain of corporation under sec_1374 will continue to be calculated based on the fair_market_value and adjusted_basis of corporation’s assets as of date a no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and its regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is addressed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer by chief branch sincerely yours associate chief_counsel corporate
